Title: Statement of Account with Thomas Claxton, 13 June 1801
From: 
To: 


               
                  13 June 1801
               
               
                  
                     1801
                     
                     To Thomas Claxton
                     
                  
                  
                     June 5
                     To Cash pd.
                     Edward Shoemaker as ⅌. Bill No.
                        1
                     }
                     4.  
                  
                  
                     6
                     do.
                     Elisha Fisher Co. No.
                     2
                     33.83
                  
                  
                     10
                     do.
                     
                        Michael Roberts
                     
                     3
                     38.90
                  
                  
                     12
                     do.
                     
                        Jane Larimore
                     
                     4
                     12.  
                  
                  
                     13
                     do.
                     
                        Anthony Simmons
                     
                     5
                     80.50
                  
                  
                     
                     do.
                     ditto,
                     
                     
                          88.75
                     
                  
                  
                     
                     
                     
                     
                     $257.98
                  
                  
                     
                     
                     
                     
                        shirts
                     
                     
                        
                               15.  
                        
                     
                  
                  
                     
                     
                     
                     
                     
                        D. 272.98
                     
                  
               
            